Citation Nr: 0525863	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-04 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to June 
1982.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
RO.  

In an April 2002 statement, the veteran requested a personal 
hearing at the RO, but in he cancelled his request in an 
April 2003 statement.  

In January 2004, the Board remanded the case for further 
development of the record.  



FINDINGS OF FACT

1.  The Board has been awarded service connection for: 
coronary artery disease with congestive heart failure, status 
post CABG (60 percent disabling); depression with post-
traumatic stress disorder (PTSD) (50 percent disabling); 
bilateral blindness with cataracts and diabetic retinopathy 
(40 percent disabling); left, eye macular degeneration (30 
percent); chondromalacia of the right knee with arthritis (20 
percent disabling); residuals of right shoulder dislocation 
(20 percent disabling); diabetes mellitus type II (20 percent 
disabling); hypertension (10 percent disabling); left lower 
extremity peripheral neuropathy (10 percent disabling); and 
right lower extremity peripheral neuropathy (10 percent 
disabling).  His combined rating is 100 percent.  

2.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes with central visual acuity of 20/200 or less in the 
better eye with corrective glasses, or central visual acuity 
of more than 20/200 with a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or ankylosis of 
the hips or the knees.  



CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment or for adaptive equipment only are not met.  38 
U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.808 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary of VA may defer providing assistance pending 
the submission by the claimant of essential information 
missing from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a personal 
hearing.  As noted above, the veteran withdrew his hearing 
request.  

Further, by a May 2004 letter, the veteran and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via 
that letter regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He has also 
been advised via these documents to submit all relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  The veteran has also been 
afforded several VA medical examinations in furtherance of 
his claim.  

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance to the veteran have been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran is currently service-connected for the following 
disabilities: coronary artery disease with congestive heart 
failure, status post CABG (60 percent disabling); depression 
with PTSD (50 percent disabling); bilateral blindness with 
cataracts and diabetic retinopathy (40 percent disabling); 
left, eye macular degeneration (30 percent); chondromalacia 
of the right knee with arthritis (20 percent disabling); 
residuals of right shoulder dislocation (20 percent 
disabling); diabetes mellitus type II (20 percent disabling); 
hypertension (10 percent disabling); left lower extremity 
peripheral neuropathy (10 percent disabling); and right lower 
extremity peripheral neuropathy (10 percent disabling).  His 
combined rating is 100 percent.  

An April 1998 VA outpatient record indicates that the veteran 
was diagnosed with probable diabetic neuropathy.  

On September 1998 VA examination, his diagnoses were those of 
lumbar disc degeneration with L4-5 radiculopathy and 
traumatic arthritis of the right shoulder with chronic pain 
and limitation of motion.  

A September 1998 VA outpatient record indicates diagnoses of 
diabetes mellitus type II, immobility secondary to peripheral 
neuropathy and radiculopathy, and traumatic arthritis of the 
right shoulder.  

The records from the VA prosthetics department indicate that 
the veteran requested an electric wheelchair due to chronic 
pain and immobility from arthritis, which reportedly caused 
problems in using a manual wheelchair.  

In June 2001, the veteran underwent VA examinations to 
evaluate his service-connected diabetes mellitus and his 
eyes.  The diagnoses on the ophthalmic evaluation were those 
of light perception of the left eye: related to old retinal 
detachment and cataract surgery and neovascularization of the 
iris and decreased vision in the right eye to 20/50.  

On the diabetes mellitus evaluation, the veteran was seen in 
a motorized wheelchair, but was able to walk to the 
examination table.  The examiner stated that the veteran was 
currently confined to a wheelchair due to musculoskeletal 
problems in his low back.  The examiner also noted that the 
veteran had paresthesias in the lower extremities, which the 
veteran related to the problems in his back.  

On an April 2002 VA cardiology examination, it was noted that 
the veteran had chronic low back pain, reportedly caused by a 
herniated disc, which severely limited his physical activity.  

It was also noted that, most of the time, the veteran sat in 
his motorized wheelchair, which he was reported to not need 
but used for comfort due to his low back pain.  

In an April 2003 statement, the veteran asserted that he 
required a wheelchair due to problems he developed since he 
was diagnosed with diabetes mellitus.  He also noted problems 
with his back, hips and knees.  

On a September 2003 VA diabetes mellitus examination, the 
examiner diagnosed blindness in one eye, reportedly secondary 
to cataract and retinal detachment.  

An October 2003 statement from a registered nurse reflected 
that the veteran had peripheral neuropathy in both feet, 
which interfered with balance and an ability to stand for 
prolonged periods.  

On a January 2004 VA neurologic examination, the examiner 
diagnosed diabetes mellitus with neuropathic problems that 
could be a combination of diabetic peripheral neuropathy and 
lumbar radiculopathy.  

On an April 2004 VA medical examination, the veteran 
complained of having severe, sharp low back pain that 
radiated into the lower extremities down to the calves.  Due 
to the pain, the veteran asserted that he could not walk and 
had to use a motorized wheel chair most of the time at home 
and at all times away from home.  

The examiner noted sluggish movement and reduced range of 
motion in all directions.  The veteran reported numbness in 
the toes.  However, sensory testing of the toes, feet and 
calves was inconsistent with the veteran's descriptions of 
numbness.  

Further, the examiner observed that recent tests revealed no 
electrodiagnostic evidence of lumbar radiculopathy but 
revealed evidence of peripheral polyneuropathy primarily of 
axonal degeneration, most likely related to heavy alcohol 
abuse.  

An X-ray study revealed focal disc herniation at L4-5 to 
existing nerve root contact at L4-5 and L5-S1 and S2.  

The examiner diagnosed normal right knee examination with 
pending X-ray study; focal disc herniation at L4-5 that was 
not secondary to a right knee condition, and nerve conduction 
study evidence of peripheral neuropathy in both feet not 
secondary to diabetes mellitus but likely secondary to 
alcohol abuse.  

The examiner assessed that the veteran's right knee was not 
ankylosed, and this impression was unequivocal.  The right 
knee moved freely through normal range of motion without 
reported pain or crepitus.  

As to whether diabetic neuropathy caused permanent loss of 
use of one or both lower extremities, the examiner indicated 
that the answer was "unequivocally no."  

An addendum to the examination report composed a few days 
later after receiving X-ray study results reflected minimal 
right knee anterior compartment osteoarthritis and superior 
patella enthesopathic change.  


Discussion

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service- connected disease or 
injury, ankylosis of one or both knees or one or both hips.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  

As indicated by findings reported hereinabove, an automobile 
allowance or adaptive equipment is not for application in 
this case because the service connected disabilities are not 
manifested by loss or permanent loss of use of one or both 
feet, loss or permanent loss of use of one or both hands, the 
required permanent impairment of vision of both eyes or 
demonstrated ankylosis of one or both knees or one or both 
hips.  

Indeed, neurologic symptoms of the lower extremities were 
recently reported to be due to alcohol abuse and not a 
service-connected disability.  There is no ankylosis of the 
knee, and the veteran's visual impairment of 20/50 in the 
right eye is not of the severity necessitated for 
qualification for automobile adaptive equipment.  

Moreover, there is no indication of loss of use of the hands 
or of ankylosis of the hips.  The Board observes that the 
veteran is able to walk.  This fact militates against any 
assertion of ankylosis of the lower extremities.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  



ORDER

Financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or adaptive 
equipment only is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


